Citation Nr: 0117957	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO rating decision which determined that new 
and material evidence had not been submitted sufficient to 
reopen a claim for service connection for bilateral hearing 
loss.


FINDINGS OF FACT

In an unappealed April 1996 decision, the RO denied an 
application to reopen a previously denied claim for service 
connection for bilateral hearing loss.  Evidence received 
since the April 1996 determination by the RO is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for bilateral hearing loss, and 
the April 1996 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from September 
1951 to September 1953.  His service medical records include 
a March 1951 pre-induction examination which noted that 
examination of the right ear showed diminished light reflex 
of the eardrum and signs of slight sclerosis; right ear 
hearing was reduced to 10/15 on whispered and spoken voice 
testing; and the left ear had normal hearing of 15/15 on 
voice testing.  On a September 1951 induction examination, 
examination of the right ear showed diminished light reflex 
of the eardrum; right ear hearing was reduced to 10/15 on 
whispered and spoken voice testing; and the left ear had 
normal hearing of 15/15 on voice testing; the examiner listed 
a defect of right ear defective hearing, which was not 
considered disqualifying; and the veteran's physical profile 
("PULHES") included a "2" for hearing, indicating a mild 
defect.  On an accompanying medical history form, the veteran 
gave a history of right ear defective hearing.  In December 
1951, the veteran was seen for a complaint of difficulty with 
right ear hearing, and a consultation was planned.  When seen 
in January 1952, the veteran complained of loss of hearing in 
his right ear for 1 1/2 years with occasional discharge from 
that ear.  Physical examination of the ears was negative.  
Both ears reportedly had hearing of 4/15 on whispered voice 
testing and 10/15 on spoken voice testing.  A February 1952 
audiogram depicts diminished hearing in both ears to about 
the same degree.  The rest of the service medical records do 
not refer to hearing loss.  At the September 1953 service 
separation examination, the ears were normal on clinical 
evaluation, and hearing was normal (15/15) in both ears on 
voice testing.  On an accompanying medical history form, the 
veteran denied a history of ear problems.

In January 1968, the veteran filed his claim for service 
connection for bilateral hearing loss.  

A VA audiology examination given in April 1968 found the 
veteran to have bilateral sensorineural hearing loss, and he 
gave a history of hearing loss since service.  

In a June 1968 decision, the RO denied service connection for 
bilateral hearing loss.  The veteran did not file a timely 
appeal of this decision.

In March 1982, the veteran again claimed service connection 
for defective hearing.  In a May 1982 letter, the RO notified 
the veteran that new evidence must be submitted to reopen the 
claim.  The veteran did not submit any additional evidence, 
and as such the claim was abandoned.

A November 1989 VA outpatient record mentions a complaint of 
diminished hearing.  A VA examination in July 1990 noted that 
the veteran had mild deafness.

In a November 1995 statement, a private physician, Dr. M. 
Irizarry, indicating that the veteran suffered from loss of 
hearing in both ears, with greater loss of hearing in the 
right ear.  Dr. Irizarry indicated that the veteran related 
his history to him, stating that his hearing loss was 
produced by an explosion near his head while he was serving 
in the Army in 1951 in the Korean War.  Dr. Irizarry stated 
that the veteran's condition was progressive and permanent in 
nature and incapacitated him in his daily functions.

In April 1996, the RO denied the veteran's application to 
reopen the claim for service connection for hearing loss, 
finding that new and material evidence had not been 
submitted.  The veteran filed a notice of disagreement with 
this decision in April 1996, he was furnished a statement of 
the case in November 1996, and he filed a substantive appeal 
in December 1996.  In his substantive appeal, he said his 
hearing loss was aggravated in service as a result of firing 
weapons and noise exposure. 

In December 1996, the veteran submitted another statement by 
Dr. Irizarry, which related that the veteran had hearing loss 
in both ears, with greater hearing loss in the right ear, as 
the result of an explosion near his head while he was in 
service in 1951, as related to Dr. Irizarry by the veteran.  

In a December 1996 supplemental statement of the case, the RO 
found this evidence was not new and material to reopen the 
claim.    

In May 1997, the veteran submitted a statement withdrawing 
his appeal of the RO's April 1996 decision which denied his 
application to reopen the claim for service connection for 
hearing loss.  Thus, the RO's April 1996 decision became a 
final one.

A VA general medical examination from January 1998 noted that 
the veteran had moderate sensorineural hearing loss.

In April 2000, the veteran submitted another claim seeking 
service connection for bilateral hearing loss.  

Along with his claim, he submitted a statement from Dr. 
Irizarry, dated in April 2000.  In this statement, Dr. 
Irizarry again said that the veteran suffered from bilateral 
sensorineural hearing loss, and it was stated that his 
hearing loss was worse in his left ear.  The doctor noted 
that the veteran gave a history of his hearing loss beginning 
in service.  According to the history from the veteran, his 
hearing was normal upon his service entrance examination, he 
was not treated for the problem in service, and the condition 
had grown progressively worse.  Dr. Irizarry noted that he 
was the veteran's family doctor and had not treated him for 
hearing loss, and had obtained his information from the 
veteran's medical history.

In a May 2000 rating decision, the RO denied the veteran's 
application to reopen his claim for service connection for 
hearing loss, finding that the evidence submitted was not new 
and material.  The veteran appealed this determination.

In October 2000, the veteran was given a VA audiology 
examination which indicated he had bilateral moderately 
severe sensorineural hearing loss and would be fitted with 
hearing aids.





Analysis

The veteran's claim for service connection for bilateral 
hearing loss was originally denied by the RO in June 1968.  
He did not appeal this decision.  In April 1996, the RO 
denied the veteran's application to reopen his claim for 
service connection for bilateral hearing loss.  He appealed 
this decision, but he withdrew his appeal prior to 
consideration by the Board.  See 38 C.F.R. § 20.204.  As a 
result, the April 1996 RO decision is also a final one.  The 
claim for service connection may only be reopened if new and 
material evidence has been submitted since the last final RO 
decision in April 1996.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence available at the time of the RO's decision in April 
1996 indicated that the veteran was noted to have right ear 
hearing loss when he entered service in 1951, he was seen for 
hearing loss complaints during service, and there were no 
complaints or findings of hearing loss of either ear at the 
time of the 1953 service separation examination.  Hearing 
loss of both ears was medically noted in both ears in 1968 
and thereafter, and the veteran gave a history of the problem 
starting in service.  In a 1995 statement, Dr. Irizarry noted 
the veteran had bilateral hearing loss and gave a history of 
the problem being due to an explosion in service.

Evidence submitted since the final April 1996 RO decision 
consists of VA examinations in 1998 and 2000 which note the 
presence of bilateral hearing loss.  The additional evidence 
also consists of statements from Dr. Irizarry, from December 
1996 and April 2000, both stating that the veteran had 
hearing loss in both ears and gave a history of the problem 
being due to service including from an explosion in service.  
Prior to the April 1996 RO decision, the existence of 
bilateral hearing loss long after service was well documented 
in the medical records, and a statement from Dr. Irizarry set 
forth the veteran's self-reported history of his hearing loss 
being due to noise exposure in service.  The medical records 
submitted since the April 1996 RO decision, including the 
statements by Dr. Irizarry, are only cumulative or redundant 
when compared to medical evidence previously considered, and 
thus the additional medical records are not new evidence.  
Anglin v. West, 203 F.3d 1343 (Fed.Cir. 2000); Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).  The veteran's 
additional statements also are cumulative or redundant of his 
previously considered assertions, and thus not new evidence.  
Id.  Moreover, as a layman, the veteran has no competence to 
give a medical opinion on diagnosis or causation, and his 
statements on such matters are not material evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).
 
The Board concludes that new and material evidence has not 
been submitted since the April 1996 RO decision.  Thus, the 
claim for service connection for bilateral hearing loss has 
not been reopened, and the April 1996 RO decision remains 
final.


ORDER

The application to reopen a claim for service connection for 
bilateral hearing loss is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

